ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, a method for tissue treatment comprising a device including a central control unit, an energy generator, and an internal applicator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2020.
Applicant's election with traverse of Species II and Species V in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that Species V has an outward curvature located closer to the detachable unit compared to Species II.  This is found persuasive because in the specification the widened part only offers the function of keeping the insertable part secure within the tissue.  Therefore, Species II and Species V will both be considered along with Group I (claims 8-20), including new claims 21-27, in this action.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 12 recites the limitation "an active time interval of the second energy delivery element" in line 2.  
5.	Claim 13 recites the limitation “an active time interval of the second energy delivery element”.
6.	Claims 12 and 13 both have dependencies in regards to claim 11. When considering the claim language of claim 11, along with claims 12 and 13, it is unclear whether there are multiple active time intervals with multiple energy delivery elements, or whether the multiple energy delivery elements are activated within the same time interval. For example, claim 11 reads that at least one energy delivery element is activated after a second energy delivery element, and that the one energy delivery element has a specific time interval.  Claim 12 then contradicts this by saying that the one energy delivery element of claim 11 is activated during a separate active time interval of a second energy delivery element.  Claim 13 even further contradicts this as it states the second energy delivery element is activated prior or after the active time examiner will restrain from providing prior art rejections for Claims 12 and 13 until the applicant clarifies the claim language, and will only consider Claim 11 in the rejection.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 8-11, 14-17, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”) and in view of Burdette 2015/0165241 (herein referred to as “Burdette”) and Abrams U.S. 5769778 (herein referred to as “Abrams”).
9.	Regarding Claim 8, Allan teaches a method for a vagina or genital tissue treatment (see entire document) comprising:
	Assembling an internal applicator (Fig. 8A-8B, ref num 12 “probe”) including an insertable part (Fig. 8A-8B, ref num 14, “distal end”, PARA 0073 “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”) and a non-insertable part (Fig. 8A-8B, ref num 11, para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe 12 during treatment”)
	Activating at least one of the plurality of energy delivery elements (para 0078 “treatment surfaces may include one or more energy-delivery elements. The energy delivery elements may enable heating”)
Transferring radiofrequency energy into the genital tissue (para 0099 “a plurality of radiofrequency pulses is delivered to the target tissue areas…anterior vaginal wall can be treated with a first pulse of energy”)
	Heating an epithelium of the genital tissue (para 0030 “an epithelial tissue layer of the vagina”).
	Allan fails to teach wherein the insertable part includes a plurality of ring-shaped circular energy delivery elements encircling or around the insertable part, with the at 
	Burdette teaches wherein the insertable part includes a plurality of ring-shaped circular energy delivery elements (BURDETTE Fig. 4, “multiple PZT tubular transducers 180 deg. sectors”) encircling or around the insertable part (Fig. 4, as seen they are around the insertable part, the distal end of the apparatus)
	With the at least one circular energy delivery element having a length in a range of 0.1 mm to 100 mm (BURDETTE para 0072 “transducer segments… 6-10 mm long”) and a radius of 0.2 cm to 20 cm (para 0072 “transducer segments 2.5-3.5mm OD [outer diameter]”, which falls into the range of a radius of 0.2 to 20 cm)
Inserting the insertable part (BURDETTE Fig. 4A, distal end) having a length in a range of 0.75 to 20 cm (para 0072 “heating patterns of variable length, 15-20 mm radial penetration extending to the prostate boundary”, if the energy delivery elements are 6-10 mm long, and three are shown in Fig. 4A, then it does not exceed 20 cm) at least partially into the vagina and into or onto the genital tissue (para 0018 “illustrates a transvaginal high intensity concentrated ultrasound wand that transmits energy through the vaginal wall to affect thermal remodeling”).  The size and shape of the energy delivery elements is designed so that the heating of the target area may be adjusted as needed in vivo, and be in direct contact with the target tissue in order to achieve treatment (para 0072).  Therefore, it would have been obvious to one of 
	Abrams teaches wherein the radiofrequency energy is in a range of 350 kHz to 100 MHz (Col. 4, lines 40-52) with an output up to 450 W, providing an energy flux in a range of 0.0001 W/cm^2 to 1500 W/cm^2. While the flux is not explicitly stated, the power supplied and the area of coverage of the energy delivery element can be derived and would fall within the claimed range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and arrived at the claimed range because the claimed range overlaps with the established ranges used in nonconvulsive magnetic stimulation therapies as shown by Abrams.
10.	Regarding Claim 9, Allan teaches the plurality of energy delivery elements (para 0078 “treatment surfaces may include one or more energy delivery elements”).
Allan fails to teach the energy delivery elements cover 2-100% of the surface of the insertable part.
Burdette teaches that the energy delivery elements have a length of 6-10 mm and an outer diameter of 2.5-3.5 mm (para 0072).  These energy delivery elements therefore cover a percentage of the insertable part of the device.  By rearranging the energy delivery devices and merely changing the size of them, one could reasonably cover 2-100% of the insertable part of the device as an obvious matter of design choice (see MPEP 2144.04).  By having energy delivery elements of this size, the device can properly be adjusted to deliver energy to the defined target tissue 
11.	Regarding Claim 10, Allan teaches the insertable part is positioned between a labia minora and a cervix (para 0093-0094).
12.	Regarding Claim 11, Allan teaches the at least one energy delivery element is activated after at least a second energy delivery element (para 0078, Fig. 8B, “for example, the treatment surface 20 may divide into a number of sections along its length. Heating may be applied for a first period of time in the first section, and once the first period of time ends, heating of the first section may end, while heating of the second section may begin”) wherein an active time interval of the at least one energy delivery element is in a range of 0.05 to 60 seconds (para 0044 “period of time sufficient to induce remodeling of the target tissue is one of between 1 second to 5 seconds and between 2 seconds to 4 seconds”).
13.	Regarding Claim 14, Allan teaches a method for a vagina or genital tissue treatment (see entire document) comprising:
Assembling an internal applicator (Fig. 8A-8B, ref num 12 “probe”) including an insertable part (Fig. 8A-8B, ref num 14, “distal end” para 0073, “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”) and a noninsertable part (Fig. 8A-8B, ref num 11, para 0073 “the proximal end 11 of the 
Inserting the insertable part between a labia majora and a cervix (para 0093-0094) and activating at least one of the plurality of energy delivery elements (para 0078 “treatment surfaces may include one or more energy-delivery elements. The energy delivery elements may enable heating”)
Transferring radiofrequency energy into the genital tissue (para 0099, “a plurality of radiofrequency pulses is delivered to the target tissue areas, anterior vaginal wall can be treated with a first pulse of energy”)
Heating an epithelium of the genital tissue (para 0030 “an epithelial tissue layer of the vagina”, para 0099).
Wherein the insertable part is positioned inside the vagina before delivery of the radiofrequency energy and is not moved during delivery of the radiofrequency energy (para 0095, “the nature of the engagement between the apparatus and genital tissue is that of contacting a treatment tip to an epithelial surface of the genital tissue. Through such contact, the apparatus delivers heat to underlying tissue, while preventing the heating of the surface epithelium by cooling it”).
Allan fails to teach wherein the insertable part includes a plurality of ring-shaped circular energy delivery elements encircling or around the insertable part, with the at least one ring-shaped circular energy delivery element having a length in a range of 0.1 mm to 100 mm and a radius in a range of 0.2 cm to 20 cm, inserting the insertable part having a length in a range of 0.75 cm to 20 cm, wherein the radiofrequency energy is in 
However, Burdette teaches wherein the insertable part includes a plurality of ring-shaped circular energy delivery elements (Fig. 4, “multiple PZT tubular transducers 180 deg. sectors”) encircling or around the insertable part (Fig. 4, as seen they are around the insertable part, the distal end of the apparatus)
With the at least one ring-shaped circular energy delivery element having a length in a range of 0.1 mm to 100 mm (para 0072 “transducer segments…6-10 mm long”) and a radius in a range of 0.2 cm to 20 cm (para 0072 “transducer segments 2.5-3.5mm OD [outer diameter]”, which falls into the range of a radius of 0.2 to 20 cm)
Inserting the insertable part having a length in a range of 0.75 cm to 20 cm (para 0072 “heating patterns of variable length, 15-20 mm radial penetration extending to the prostate boundary”, the energy delivery elements are 6-10 mm long, and three are shown in Fig. 4A, then it does not exceed 20 cm). The size and shape of the energy delivery elements is designed so that the heating of the target area may be adjusted as needed in vivo, and be in direct contact with the target tissue in order to achieve treatment (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and changed the size of the energy delivery elements in order to properly treat the affected area.
Abrams teaches wherein the radiofrequency energy is in a range of 350 kHz to 100 MHz (Col 4, lines 40-52) and with an output up to 450 W providing an energy flux in a range of 0.001 W/cm^2 to 1500 W/cm^2 .  While the flux is not explicitly 
14.	Regarding Claim 15, Allan teaches the insertable part includes a widened proximal part (Fig. 8A, ref num 14 is widened compared to the connecting piece) helping in keeping the insertable part inside the vagina by creating decreased pressure (widened part is capable of remaining inserted in the targeted area by decreased pressure; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim). 
15.	Regarding Claim 16, Allan teaches the widened proximal part includes the at least one energy delivery element (para 0063 “Fig. 8A illustrates an apparatus for applying energy to the target tissue”; para 0064 “treatment tip has separated surfaces”; para 0073, Fig. 8A, ref num 18 “treatment surface”; para 0222 “an energy delivery element is positioned on an end of the treatment tip”).
16.	Regarding Claim 17, Allan teaches the widened proximal part is positioned in vaginal canal with contact with vaginal opening or between the vaginal opening and cervix (para 0073 “the distal end 14 of probe 12 has a treatment surface 18 for contacting the target tissue”; para 0098 “heating includes heating a portion of the vagina 
17.	Regarding Claim 21, Allan teaches a method for a vagina or genital tissue treatment (see entire document) comprising: 
assembling an internal applicator (Fig. 8A-8B, ref num 12, “probe”) including at least one insertable part (Fig. 8A-8B, ref num 14, “distal end” para 0073, “probe 12 has a distal end 14 configured for non-invasive contact with a surface of a target tissue”) and noninsertable part (Fig. 8A-8B, ref num 11, para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and manipulate the probe during the treatment”) 
Transferring radiofrequency energy into the vagina or genital tissue (para 0099, “a plurality of radiofrequency pulses is delivered to the target tissue areas, anterior vaginal wall can be treated with a first pulse of energy”)
Heating the vagina or genital tissue (para 0030 “an epithelial tissue layer of the vagina”).
Allan fails to teach at least one ring-shaped circular energy delivery element encircling or around the internal applicator, With the at least one circular energy delivery element having a length in a range of 0.1 mm to 100 mm and a radius in a range of 0.5 cm to 12 cm and covering 2 to 100% of a surface of the internal applicator, inserting at least part of the internal applicator having a length in a range 0.75  cm to 20 cm into the vagina and into or onto the genital tissue, wherein the radiofrequency energy is in a 
Burdette teaches at least one ring-shaped circular energy delivery element (Fig. 4, “multiple PZT tubular transducers”) encircling or around the internal applicator (Fig. 4, as seen they are around the insertable part, the distal end of the apparatus)
With the at least one circular energy delivery element having a length in a range of 0.1 mm to 100 mm (para 0072 “transducer segments…6-10 mm long”) and a radius in a range of 0.5 cm to 12 cm (para 0072 “transducer segments 2.5-3.5 OD [outer diameter]”, which falls into the range radius of 0.2 cm to 20 cm) and covering 2 to 100% of a surface of the internal applicator.  These energy delivery elements cover a percentage of the insertable part of the device.  By rearranging the energy delivery devices and merely changing the size of them, one could reasonably cover 2-100% of the insertable part of the device as an obvious matter of design choice (see MPEP 2144.04).  By having energy delivery elements of this size, the device can properly be adjusted to deliver energy to the defined target tissue while avoiding the non-targeted areas (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Allan in order to include energy delivery elements of the size taught by Burdette to cover a certain percentage of the insertable part of the device to apply energy to the targeted tissue.
Burdette also teaches inserting at least part of the internal applicator having a length in a range 0.75 cm to 20 cm into the vagina and into or onto the genital tissue (para 0072 “heating patterns of variable length, 15-20 mm radial penetration 
Abrams teaches wherein the radiofrequency energy is in a range of 350 kHz to 100 MHz with an output up to 450 W (Col. 4, lines 40-52) providing an energy flux in a range of 0.001 W/cm^2 to 1500 W/cm^2. While the flux is not explicitly stated, the power supplied and the area of coverage of the energy delivery element can be derived and would fall within the claimed range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allan and arrived at the claimed range because the claimed range overlaps with the established ranges used in nonconvulsive magnetic stimulation therapies as shown by Abrams.
18.	Regarding Claim 22, Allan teaches the genital tissue is vaginal epithelium (para 0093-0094 and para 0218 “would typically include contacting the epithelium within the vagina).
19.	Regarding Claim 24, Allan teaches the internal applicator (Fig. 8A-8B, ref num 12) is manually and continuously moved from one position to another (para 0073 “the proximal end 11 of the probe 12 may form a handle to allow a user to hold and .
20.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”), Burdette 2015/0165241 (herein referred to as “Burdette”), and Abrams U.S. 5,769,778 (herein referred to as “Abrams”), as well as in view of Feldchtein 2017/0179631 (herein referred to as “Feldchtein”).
21.	Regarding Claim 18, Allan as modified teaches a coupling between the internal applicator (Fig. 8A-8B, ref num 12) and the attaching part (Fig. 8A-8B, ref num 11/16).
However, Allan as modified fails to teach that it is provided by a male connector wherein the male connector is part of a printed circuit board is located inside the insertable part.
Feldchtein teaches a male connector (para 0109, 0115, “male connector”) wherein the male connector is part of a printed circuit board is located inside the insertable part (para 0115 “male connector, upon which the PCBs [printed circuit boards] and/or terminals are disposed”).  These male connectors that are located upon the printed circuit boards can be suitable for medial application, including catheters and ultrasound transducers, in order to establish an electrical connection (para 0129).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to include a male/edge connector located on a circuit board in order to connect the insertable part and the attaching part.

Feldchetin teaches wherein the male connector is an edge connector (Fig. 6A-6B, ref num 26a). These male connectors that are located upon the printed circuit boards can be suitable for medial application, including catheters and ultrasound transducers, in order to establish an electrical connection (para 0129).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to include a male/edge connector located on a circuit board in order to connect the insertable part and the attaching part.

23.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”), Burdette 2015/0165241 (herein referred to as “Burdette”), and Abrams U.S. 5,769,778 (herein referred to as “Abrams”), as well as in view of Feldchetin 2017/0179631 and Su 2017/0105784 (herein referred to as “Su”).
24.	Regarding Claim 20, Allan teaches the applicator (Fig. 8A-8B, ref num 12 “probe”) and at least one energy delivery element (para 0078 “treatment surfaces may include one or more energy-delivery elements”).  Allan also teaches an operator interface that includes a controller with impedance monitors (para 0089).
However, Allan fails to teach the applicator including at least one impedance sensor in communication with a central control unit or an energy generator for providing feedback during treatment, wherein the feedback includes changing output power or temperature of the at least one energy delivery element.
least one impedance sensor (Fig. 1, Fig. 2, ref num 38 para 0038 “catheter 18 may carry additional sensors such as temperature sensors or impedance sensors”) in communication with a central control unit or an energy generator (Fig. 2, ref num 38 “sensor”; Fig. 2, ref num 30 “processor”) for providing feedback during treatment (para 0046 “treatment information 34 may include times that ablation therapy was delivered…sensed temperatures of impedances from sensor 38”), wherein the feedback includes changing output power or temperature of the at least one energy delivery element (para 0047 “ablation module 36 is configured to generate and deliver ablation energy via electrodes 20…RF signal may be configured to increase the temperature of tissue”; para 0048 “sensor 38 may be an impedance sensor may monitor changes in impedance that indicate ablation progress”).  This is done so that the desire ablation is performed on the target tissue (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to include an impedance sensory on the applicator to monitor the impedance and change the temperature of one of the energy delivery elements so that the ablation and treatment could be properly delivered to the targeted tissue.

25.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”), Burdette 2015/0165241 (herein referred to as “Burdette”), and Abrams U.S. 5,769,778 (herein referred to as “Abrams”), as well as in view of Su 2017/0105784 (herein referred to as “Su”).
tissue being treated is the vaginal epithelium (para 0093-0094 and para 0218).
Allan fails to teach the temperature sensor detects a temperature of the vaginal epithelium which is not in direct contact with the at least one energy delivery element.
However, Su teaches the temperatures sensor (Fig. 1, Fig. 2, ref num 38) detects a temperature of the vaginal epithelium which is not in direct contact with the at least one energy delivery element (para 0035 “Ablation device 16 may also include a user interface that is configured to receive user inputs controlling ablation device 16 and output an indication of the ablation process, such as the time of ablation, the temperature adjacent ablated tissue, and other related information from one or more sensors carried by catheter 20).  Since the sensor may read the temperature adjacent to ablated tissue, this would be the tissue that is not in contact with the energy delivery element.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan in order to include a temperature sensor that read the temperature of tissue that was not in direct contact with energy delivery element.

27.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”), Burdette 2015/0165241 (herein referred to as “Burdette”), and Abrams U.S. 5,769,778 (herein referred to as “Abrams”), as well as in view of Rosenshein 2015/0282763 (herein referred to as “Rosenshein”).
28.	Regarding Claim 25, Allan as modified teaches an internal applicator (Fig. 8A-8B, ref num 12).

Rosenshein teaches a velocity, a horizontal position or a vertical position (para 0039, “to get rotational information/angular orientation…approximate known plane of the user are compared to determine the relative positions”) of the internal applicator (Figs. 1-3D, ref num 10) is detected by a guiding unit (Figs. 1-3D, ref num 20; para 0036 “supports the measuring/sensory components”), where the guiding unit includes at least one of an accelerometer, a gyroscope or a magnetometer (para 0037, 0039).  By monitoring the position of the internal applicator, the user as information as to whether the proper location is being treated (para 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan in order to incorporate an accelerometer in the internal applicator to monitor the position of the device.

29.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”), Burdette 2015/0165241 (herein referred to as “Burdette”), and Abrams U.S. 5,769,778 (herein referred to as “Abrams”), as well as in view of Su 2017/0105784 (herein referred to as “Su”) and Fish U.S. 8,603,084 (herein referred to as “Fish”).
30.	Regarding Claim 26, Allan as modified teaches the applicator (Fig. 8A-8B, ref num 12).

Su teaches includes at least one impedance sensor (Fig. 1, Fig. 2, ref num 38 para 0038 “catheter 18 may carry additional sensors such as temperature sensors or impedance sensors”) in communication with a central control unit or an energy generator (Fig. 2, ref num 38 “sensor”; Fig. 2, ref num 30 “processor”) for providing feedback during treatment. This is done so that the desire ablation is performed on the target tissue (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to include an impedance sensory on the applicator to monitor the impedance and change the temperature of one of the energy delivery elements so that the ablation and treatment could be properly delivered to the targeted tissue.
Fish teaches wherein the feedback provides a human perceptible signal or deactivates the at least one energy delivery element (col. 20, lines 55-67).  Having a signal for indication to the user is well known in the art, in order for the user to adjust the treatment as needed (Col. 19, lines 24-27).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan to have a human perceptible signal as an indicator for the user for monitoring the impedance.

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Allan 2017/0071651 (herein referred to as “Allan”), Burdette 2015/0165241 (herein referred to as “Burdette”), and Abrams U.S. 5,769,778 (herein referred to as “Abrams”), as well as in view of Vaezy 2005/0203399 (herein referred to as “Vaezy”).
32.	Regarding Claim 27, Allan as modified teaches the internal applicator (Fig. 8A-8B, ref num 12).
However, Allan as modified fails to teach the applicator has a phallic shape altered by a presence of at least one curvature having a radius of the at least one curvature in a range of 50 mm to 600 m.
Vaezy teaches the applicator having a phallic shape (Fig. 3B) altered by a presence of at least one curvature having a radius of the at least one curvature in a range of 50 mm to 600 m (para 0064, “the radius of curvature of this embodiment of the HIFU transducer is about 55 mm). This shape and size is modeled after the anatomy that is involved with the transducer, so that it may fit into the treatment area (para 0064).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Allan and shaped the internal applicator in such a way so that it may be used on the target area.

Double Patenting
33.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
34.	Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,039,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent and the instant application recite the same basic structure within a permutation of similar elements throughout and are all deemed to be obvious variants. For example, Claim 8 of the present application only includes the additional words of “a vagina” compared to the reference patent Claim 1 which only recites “genital”, which these phrases can be used interchangeably to refer to the same area.  

Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNIE L PATTON/
Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794